Citation Nr: 0923153	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability claimed as asthma.

2.  Entitlement to an increased rating for the Veteran's 
service-connected lateral meniscus tear of the left knee, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran served in the Army Reserves with a period of 
active duty training from August 1989 to March 1990 and 
periods of active duty from January 1991 to August 1991 and 
from January 3, 2004 to January 26, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and February 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in February 2005, a statement of the case was issued in March 
2005 addressing both issues on appeal, and a substantive 
appeal was received in March 2005.  In his substantive 
appeal, the Veteran requested a Board hearing.  A hearing was 
scheduled for February 2009, but the Veteran failed to 
report.  Thus, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.702(d) (2008).


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
respiratory disability was first manifested during active 
service.

2.  The Veteran's lateral meniscal tear of the left knee is 
productive of pain, but without functional loss so as to 
result in limitation of flexion to 30 degrees or less, or 
limitation of extension to 15 degrees or more; it is not 
productive of recurrent subluxation, lateral instability, 
locking, or ankylosis.


CONCLUSIONS OF LAW

1.  The Veteran's respiratory disability was incurred during 
a period of active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected lateral meniscal 
tear of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2004, 
July 2004, December 2004, June 2008, and August 2008 the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in April 2004, July 2004, and December 2004 
prior to the initial unfavorable decisions in December 2004 
and February 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  While the Veteran was not advised of the criteria for 
rating a respiratory disability, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as the issues of effective date and disability 
rating in regards to the respiratory disability are not 
addressed in this decision.  The Board expects the RO to take 
such actions in the course of implementing the grant of 
service connection below to inform the Veteran of the 
requirements for a disability rating and effective date of a 
respiratory disability.  In addition, the Veteran may always 
file a timely notice of disagreement if he wishes to appeal 
from those downstream determinations.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

At this point the Board acknowledges that in Vasquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court), clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from a rating decision granting service 
connection and assigning initial ratings.  Consequently, 
Vasquez-Flores is inapplicable.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, private examination reports, 
service treatment records, and lay evidence.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in October 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Service Connection - Respiratory Disability

One issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records contain a May 1989 report of 
medical examination, which noted the lungs and chest as 
clinically normal.  On a November 1992 report of medical 
history the Veteran marked yes when asked have you ever had, 
or have you now, asthma.  In explanation of this mark, the 
examiner wrote that the Veteran had an inhaler for asthma.  A 
November 1992 report of medical examination also listed the 
lungs and chest as clinically normal.  A report of medical 
examination from September 1999 noted the lungs and chest as 
clinically normal.  

In November 2003, on an initial medical review - annual 
medical certificate form, the Veteran specifically stated 
that he did not have any current medical problems and he was 
not taking any medications.  

On his pre-deployment health assessment in January 2004, the 
Veteran reported nasal congestion and allergies, making it 
difficult to breathe through his nose.  Records show 
complaints of shortness of breath without nasal congestion 
for a week noted on January 8, 2004.  The examiner noted that 
the Veteran did not have a history of asthma.  Upon 
examination, the examiner noted sonorous wheezes throughout.  
The examiner diagnosed the Veteran with reactive airway 
disease.  A January 2004 radiology report showed extensive 
right hilar scarring and calcification, most likely 
representing old healed granulomatous or fungal disease.  The 
diagnosis was no likely active disease although acute 
inflammatory disease of the right hilus is not entirely 
excluded.   

In another January 2004 report the examiner noted no prior 
history of respiratory illnesses and that it was difficult to 
discern whether the Veteran's complaint would be acute or 
chronic.  The chest CT was also consistent with viral illness 
versus sarcoidosis.  The Veteran received an additional 
radiology report in January 2004 which showed mild central 
concentric bronchial wall thickening.  The report stated that 
the examiner should consider viral bronchitis or other 
etiologies for bronchial wall irritation and inflammation.  
The report also showed two subcentimeter pulmonary nodules 
that were likely post infectious/inflammatory in etiology due 
to the patient's age.  The right hilar lymph nodes were 
slightly enlarged.  The sub-cm hepatic hypodensity within the 
left hepatic lobe, which was too small to characterize, 
appeared cystic.  The report noted all other chest CT 
findings within normal limits.  

Another January 2004 report showed a diagnosis of sinusitis 
and bronchial airway hyperreactivity.  A chest radiograph 
revealed right hilar fullness and chest CT scan revealed 
slightly enlarged right lymph node. 

In a February 2004 examination, the Veteran reported overall 
remarkable decrease in wheezing, however still nocturnal and 
sporadic wheezing.  The impression was suspected acute 
sinusitis with likely bronchial hyperreactivity, with no 
change in chest CT finding.  The examiner noted that it was 
too early to determine whether it was reactive airway disease 
versus bronchial hyperreactivity from an upper respiratory 
infection.  

An August 2004 dictation states that the Veteran complained 
of nocturnal wheezing and dyspnea, which occurs two to three 
times per month.  The Veteran's asthma may be induced by 
exercise or allergies.  A medical record shows a history of 
asthma with cough, dyspnea, and wheezing.  The chest was 
clear to auscultation and percussion with good air movement 
and no wheezes, rales, or rhonchi.  The Veteran was diagnosed 
with asthma.  

The Veteran was afforded a VA examination in October 2004.  
The examiner reported that the Veteran had shortness of 
breath and wheezing approximately two years ago and was 
prescribed an inhaler by his private doctor.  He complains of 
an inability to run and night time awakenings due to his 
breathing problem.  He needed emergency care once for the 
disability.  The Veteran was found to have reactive airway 
disease.  Pulmonary function tests showed an obstructive 
pattern with a good bronchodilator response consistent with 
adult onset asthma.  A January 2004 CT scan of his lungs 
showed some concentric bronchial wall thickening and it 
showed two small pulmonary nodules and one right hilar lymph 
node.  Upon examination, the Veteran's breath sounds were 
slightly course but there were no rales, rhonchi, or wheezes.  
The examiner diagnosed the Veteran with adult onset asthma, 
which is fairly severe and requires multiple medications for 
control.  The examiner noted that it began about two years 
ago and the symptoms are fairly well controlled.  The 
pulmonary function tests were nondiagnostic due to poor 
effort by Veteran.  

Based upon the medical evidence, the Board finds that by the 
benefit of the doubt the Veteran's asthma first began during 
service.  Although the Veteran noted asthma with an inhaler 
in November 1992, the corresponding examination noted the 
lungs and chest as clinically normal.  A subsequent service 
examination in September 1999 also listed the lungs and chest 
as clinically normal.  In addition, in November 2003, the 
Veteran noted that he did not have any current medical 
problems nor was he on any medications.  The Board therefore 
finds that any previous asthma had resolved prior to the 
Veteran's January 2004 period of active service.     

As such, when considering the period of active service in 
January 2004, the Veteran must be afforded the presumption of 
soundness.  When no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the Veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

The Board finds that the presumption of soundness is not 
rebutted.  The Board acknowledges the Veteran's reference to 
an inhaler in November 1992; however as stated above the 
Board has determined that any previous asthma had been 
resolved.  The Board also notes the examiner's opinion during 
the October 2004 examination that the Veteran's asthma had 
begun two years prior to the examination; however the 
examiner based that opinion solely on the Veteran's own 
statements relating to his medical history.  In this regard, 
a medical opinion based solely on the Veteran's 
uncorroborated statements does not constitute probative 
evidence.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
As such, the Court has held that lay statements by a Veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Gahman v. West, 13 
Vet. App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional). 

Even accepting that the Veteran had respiratory symptoms 
before January 2004, there is no clear and unmistakable 
evidence that such symptoms were indicative of a chronic 
disability.  The first documented treatment of a chronic 
condition is shown in service in January 2004 and soon 
thereafter in October 2004, the Veteran was diagnosed with 
asthma.  Therefore, based upon the continuity of the 
Veteran's symptomatology and the presumption of soundness 
afforded at the beginning of the January 2004 period of 
service, the Board must find that the respiratory disability 
was incurred in service.  

The evidence in this case is certainly not compelling with 
regard to a finding of a nexus or link between the 
respiratory disability and service.  However, after 
considering and weighing the evidence discussed above, the 
Board believes the only reasonable conclusion to be drawn is 
that the evidence shows the Veteran's respiratory disability 
was incurred in service.  As such, service connection for a 
respiratory disability is granted.

Increased Rating - Left Knee

The present appeal also involves the Veteran's claim that the 
severity of his service-connected lateral meniscus tear of 
the left knee warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected knee disabilities are rated 
for limitation of motion under Diagnostic Code 5261.  

Under Diagnostic Code 5261, the limitation of extension of 
the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 degrees warrants a 30 percent disability 
rating, to 15 degrees warrants a 20 percent disability 
rating, to 10 degrees warrants a 10 percent disability 
rating, and to 5 degrees warrants a noncompensable disability 
rating.  

Other rating codes to be considered include Diagnostic Codes 
5256, 5257, 5258, and 5260.  

Under Diagnostic Code 5256, ankylosis of the knee is rated at 
60 percent disabling when extremely unfavorable, in flexion 
at an angle of 45 degrees or more, at 50 percent disabling 
when in flexion between 40 and 45 degrees, at 40 percent 
disabling when in flexion between 10 and 20 degrees, and at 
30 percent disabling when favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees. 

Under Diagnostic Code 5257, impairment of the knee is rated 
at 30 percent disabling for severe recurrent subluxation or 
lateral instability, at 20 percent disabling for moderate 
recurrent subluxation or lateral instability, and at 10 
percent disabling for slight recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is rated at 20 percent disabling. 

Under Diagnostic Code 5260, the limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating, to 
30 degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 
5261.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran was afforded a VA examination in October 2004.  
At that time, the Veteran complained of intermittent swelling 
and giving way of the left knee.  There is no locking, but 
some pain everyday with walking.  He states that he can stand 
for about 30 minutes comfortably and he can walk about four 
blocks.  He reports increased limitation with repetitive use 
such as prolonged standing or walking.  He does not miss any 
work due to his knee problem.  He does not have any 
incapacitating flare-ups of his knee pain.  His knee does not 
interfere with his activities of daily living.  Upon physical 
examination, the examiner found some superficial scars on the 
medial side of the knee.  There was no effusion.  The knee 
was tender over the patella tendon.  The range of motion was 
pain free from 0 to 110 degrees, at which point the Veteran 
began having some pain anteriorly.  The knee was stable to 
carus and valgus stress.  There was mild atrophy of the thigh 
muscles, especially the quadriceps castus medialis.  

In November 2004, a radiologist reported that there were no 
acute recent healing or healed fractures.  The medial knee 
joint cartilage space in the left knee was very slightly 
decreased, but there is no evidence of irregularity or 
significant sclerosis.  Another radiologist found tearing, 
likely complex, involving the posterior horn, body, and 
anterior horn of the lateral meniscus.  He also found 
chondromalacia and the patella slightly shifted laterally.    

To receive an evaluation in excess of 10 percent, the 
Veteran's leg must be the limited in range of motion to 15 
degrees extension or 30 degrees flexion.  As the Veteran's 
range of motion goes from 0 degrees flexion to 110 degrees 
extension, the requirements for an increased rating are not 
met under Diagnostic Codes 5260 or 5261.  The Veteran may 
also receive an increased rating if the competent medical 
evidence shows moderate recurrent subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
or ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258.  The October 2004 examiner 
specifically stated that there was no locking.  The record 
shows no evidence of ankylosis.  The Veteran did report that 
his knee gives way at times; however the October 2004 
examiner noted that the knee was stable to varus and valgus 
stress and that Lachman's and McMurray's were negative.  

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's range of motion is slightly limited due to pain and 
he reports swelling and giving way at times, the Board finds 
that this pain is already reflected in the currently assigned 
10 percent rating for the knee disabilities.  The Board 
acknowledges the Veteran's subjective complaints of pain in 
his knees after prolonged activity; however, the examiner 
notes that the Veteran suffers no incapacitating episodes, 
has not missed work, and that his disability does not affect 
his activities of daily living.  In the absence of any 
accompanying clinical findings supporting functional loss, 
the Board finds that the currently assigned 10 percent 
ratings adequately reflect the level of disability in the 
Veteran's left knee, and there is no basis for a higher 
rating based on pain or loss of function.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to service connection for a respiratory 
disability is warranted.  To that extent, the appeal is 
granted.  

Entitlement to an increased rating for the Veteran's service-
connected lateral meniscus tear of the left knee, currently 
rated at 10 percent disabling, is not warranted.  To that 
extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


